                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RACHEL RAMSBOTTOM,                 )
ALEXIS BOWLING,                    )
JENNA HOUSTON, JANE DOE #1         )
                                   )
       Plaintiffs,                 )
                                   )    CIVIL ACTION NO. 3:21-cv-00272
              v.                   )
                                   )    JURY TRIAL DEMANDED
LORIN ASHTON, AMORPHOUS            )
MUSIC, INC., BASSNECTAR            )
TOURING, INC., REDLIGHT            )
MANAGEMENT, INC., C3 PRESENTS, )
L.L.C, INTERACTIVE GIVING FUND, )
GNARLOS INDUSTRIES, LLC,           )
CARLOS DONOHUE, ABC                )
CORPORATIONS, ONE THROUGH          )
TEN (said Names Being Fictitious), )
JOHN DOES, ONE THROUGH TEN         )
(said Names Being Fictitious),     )
                                   )
       Defendants.                 )
                                   )
   DEFENDANT LORIN ASHTON’S MEMORANDUM OF LAW IN SUPPORT OF HIS
                     PARTIAL MOTION TO DISMISS COUNT IV

       Defendant Lorin Ashton (“Ashton”) respectfully moves this Court to dismiss Count IV of

the First Amended Complaint (the “FAC”) filed against him by Plaintiff Rachel Ramsbottom

(“Ramsbottom”) pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief

can be granted. In support of his Motion, Ashton states as follows:

                                       INTRODUCTION

       Like much of the Amended Complaint, Count IV relies on a manufactured legal theory.

Specifically, in Count IV Plaintiff Rachel Ramsbottom attempts to make out a claim for

“negligent statutory rape.” While this theory may make for a mildly engaging law review article,

it is insufficient and improper in this lawsuit as a matter of law. The overreaching nature of this



                                                 1
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 1 of 13 PageID #: 432
claim is exceeded only by its facial untimeliness. Ramsbottom alleges a precise timeline that

outlines when she allegedly discovered the connection between the harms she claims she has

suffered and Ashton’s alleged conduct from nearly a decade ago. Unfortunately, Ramsbottom’s

inclusion of such a precise timeline demonstrates that she waited until after the statute of

limitations had run to file this lawsuit. In stark contrast to her precise timeline, however,

Ramsbottom fails to plead facts sufficient to show a violation of the underlying statutes. As a

result, Count IV should be dismissed with prejudice.

                  FACTUAL ALLEGATIONS RELATING TO COUNT IV1

       Ashton is a music artist and performer who is more widely known by his stage name –

“Bassnectar.” (FAC ¶ 1-2.) Ashton has a large following throughout the United States, where he

performs at shows and music festivals. (Id. at ¶¶ 2-3.)

       Ramsbottom is an adult female born on May 23, 1995. (Id. ¶ 19.) Ramsbottom alleges

that she was contacted by Ashton via Twitter in September 2012. (Id. ¶ 78.) Ramsbottom alleges

that Ashton provided his phone number and maintained regular communication with her until

May 2013. (Id. ¶ 80.) Ramsbottom also alleges that Ashton “gained [her] trust” “by presenting

himself as a friend and a mentor, discussing school and offering his advice.” (Id. ¶ 82.)

       Ramsbottom alleges that on or about May 3, 2013 (when Ramsbottom was twenty days

away from her 18th birthday), Ashton had sex with her. (Id. ¶¶ 84-86.) At the time, Ashton was

35. (Id. ¶ 25.) Ramsbottom alleges that she began therapy sessions in 2019 and “[i]t was only

after beginning therapy that [she] was able to connect the injuries and damages complained of in

this complaint to what Bassnectar had done to her. . . .” (Id. ¶ 96.)



1
 The FAC’s plausibly pleaded allegations are accepted as true, as Rule 12(b)(6) requires, but only
for the purposes of this motion. In the event any of Ramsbottom’s claims against Ashton proceed,
he will demonstrate that Ramsbottom’s substantive allegations are false.

                                                  2
    Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 2 of 13 PageID #: 433
        Count IV of the FAC alleges a negligence per se claim against Ashton as well as other

Defendants, based on this single, allegedly sexual encounter in May, 2013 for violations of the

following two Tennessee statutes: Tenn. Code Ann. § 39-13-506(c) (Aggravated Statutory Rape)

and Tenn. Code Ann. § 39-13-532 (Statutory Rape by an Authority Figure).

        Tenn. Code Ann. § 39-13-506(c) provides that “[a]ggravated statutory rape is the unlawful

sexual penetration of a victim by the defendant, or of the defendant by the victim when the victim

is at least thirteen (13) but less than eighteen (18) years of age and the defendant is at least ten

(10) years older than the victim.”

        Tenn. Code Ann. § 39-13-532 provides that:

        (a) Statutory rape by an authority figure is the unlawful sexual penetration of a
        victim by the defendant or of the defendant by the victim when: (1) The victim is
        at least thirteen (13) but less than eighteen (18) years of age; (2) The defendant is
        at least four (4) years older than the victim; and (3)(A) The defendant was, at the
        time of the offense, in a position of trust, or had supervisory or disciplinary power
        over the victim by virtue of the defendant's legal, professional, or occupational
        status and used the position of trust or power to accomplish the sexual penetration
        ....

                                        LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) requires the court to construe the allegations in

the complaint in the light most favorable to the plaintiff and accept all of the complaint’s well

pleaded factual allegations as true. La. Sch. Emps.’ Ret. Sys. v. Ernst & Young, LLP, 622 F.3d

471, 477 (6th Cir. 2010). However, the plaintiff must allege facts that, if accepted as true, are

sufficient “to raise a right to relief above the speculative level” and to “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

        To establish the “facial plausibility” required to “unlock the doors of discovery,” the

plaintiff cannot rely on “legal conclusions” or “[threadbare] recitals of the elements of a cause of



                                                   3
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 3 of 13 PageID #: 434
action,” but, instead, the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678-79.

       In keeping with these principles a court considering a motion to dismiss can choose
       to begin by identifying pleadings that, because they are no more than conclusions,
       are not entitled to the assumption of truth. While legal conclusions can provide the
       framework of a complaint, they must be supported by factual allegations.

Id. at 679. As this Court has emphasized, “[t]he pleading standard Rule 8 announces does not

require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Patel v. Hughes, No. 3:13–0701, 2014 WL 4655285, at *1

(M.D. Tenn. Sept. 16, 2014) (quoting Iqbal, 556 U.S. at 678, and Twombly, 550 U.S. at 555). In

other words, the plaintiff must show a basis for relief, not merely assert a claim for it.

       Pursuant to Rule 8(c), the argument that a plaintiff’s claims are barred by the applicable

statute of limitations is an affirmative defense and, as the Sixth Circuit has noted, a plaintiff

“generally need not plead the lack of affirmative defenses to state a valid claim.” Cataldo v. U.S.

Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012) citations omitted). For this reason, a motion under

Rule 12(b)(6) – which considers only the allegations in the Complaint — is the appropriate

vehicle for dismissing a claim that falls outside of the relevant limitations period only when the

allegations in the complaint “affirmatively show that the claim is time-barred” and that dismissing

that claim under Rule 12(b)(6) is appropriate. Id. (citing Jones v. Bock, 549 U.S. 199, 215 (2007)

(“If the allegations . . . show that relief is barred by the applicable statute of limitations, the

complaint is subject to dismissal for failure to state a claim.” (internal citations and quotations

omitted))).

       Here, Plaintiff Ramsbottom’s claim in Count IV against Mr. Ashton is perfectly situated

for dismissal based on two, independent legal failings: first, Count IV falls outside the applicable


                                                  4
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 4 of 13 PageID #: 435
statute of limitations; and second, even if her claim were timely, Ramsbottom has not plead

sufficient facts to show a violation of either of the two statutes at issue in her negligence per se

claim as a matter of law.

                                           ARGUMENT

I.      Count IV of the FAC is Barred by the Applicable Statute of Limitations.

        As a threshold matter, the statute of limitations that governs Ramsbottom’s negligence

per se claim has run. In general, personal injury torts, as determined by the “gravamen of the

complaint,” must be brought within one year of the accrual of the action. Tenn. Code Ann. § 28-

3-104(a)(1)(A); Redwing v. Cath. Bishop for Diocese of Memphis, 363 S.W.3d 436, 457 (Tenn.

2012). When the plaintiff is a minor or incapacitated, the statute of limitations is tolled until the

age of majority. Tenn. Code Ann. § 28-1-106(a). Accrual under the discovery rule occurs “not

only when the plaintiff has actual knowledge of a claim but also when the plaintiff has actual

knowledge of ‘facts sufficient to put a reasonable person on notice that he [or she] has suffered

an injury as a result of wrongful conduct.’” Redwing, 363 S.W.3d at 459 (quoting Carvell v.

Bottoms, 900 S.W.2d 23, 29 (Tenn. 1995)). The latter type of accrual is referred to as

“constructive notice” or “inquiry notice.” Redwing, 363 S.W.3d at 459. As an example, the

Tennessee Supreme Court has concluded that a victim of sexual abuse was on inquiry notice of

his tort claims when he “knew he was abused, knew the identity of the abuser, and knew the

abuser was an employee of the employer.” Id. at 464.

        Here, Ramsbottom alleges that she has “suffered substantial physical and psychological

injuries and emotional distress as a result of being sexually abused, exploited and trafficked.”

(FAC ¶ 107.) Such personal injuries, based on the gravamen of the claim, provide a one-year

statute of limitations. See Redwing, 363 S.W.3d at 463-64 (concluding that claims arising from

alleged sexual abuse of a minor were personal injury claims subject to a one-year statute of

                                                  5
     Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 5 of 13 PageID #: 436
limitations). As a result, the statute of limitations ran on May 23, 2014, one year after she turned

18. See id. at 464. These facts alone are sufficient to establish a statute of limitations defense

based on the face of the FAC. See id.; Hunter v. Brown, 955 S.W.2d 49, 51 (Tenn. 1997) (refusing

to apply discovery rule in sexual-abuse case where victim did not have a repressed memory).

         Even if the Court were to apply the more generous discovery rule, Ramsbottom’s

negligence per se claim still remains barred as a matter of law. Ramsbottom has explicitly alleged

that she connected (A) her injuries and damages complained of in the FAC with (B) what she

alleges Ashton did, in 2019 when she began therapy sessions. (FAC ¶ 96.) Therefore, even using

this later date of accrual, Ramsbottom’s negligence per se claim remains barred by the one-year

statute of limitation because Ramsbottom did not commence this action until April 2021, a full

year after the statute of limitations had run.

         Because the alleged conduct that forms the basis for Ramsbottom’s negligence per se

claim falls outside the applicable statute of limitations, Count IV against Ashton should be

dismissed with prejudice.

II.      Count IV of the FAC Fails to State a Negligence Per Se Claim as a Matter of Law.

         Ramsbottom references two Tennessee statutes for her negligence per se claim. Because

Ramsbottom has not sufficiently alleged facts to show violations of either of the two statutes,

Ramsbottom’s negligence per se claim should be dismissed as a matter of law.

         To establish negligence per se: (1) “the defendant must have violated a statute or

ordinance that imposes a duty or prohibition for the benefit of a person or the public”; (2) “the

injured party must be within the class of persons intended to benefit from or be protected by the

statute”; and (3) “the injured party must show that the negligence was the proximate cause of the

injury.” Slowik v. Lambert, No. 3:19-CV-00501-DCLC, 2021 WL 1176075, at *5 (E.D. Tenn.

Mar. 29, 2021) (quoting Shaw v. Metro. Gov’t of Nashville & Davidson Cty., 596 S.W.3d 726,

                                                 6
      Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 6 of 13 PageID #: 437
734 (Tenn. Ct. App. 2019)). Negligence per se allows a “plaintiff to satisfy the breach element of

a negligence action by substituting the violation of a statutorily imposed duty for the reasonable

person standard.” Corvin v. Bice, No. 1:05-CV-219, 2007 WL 776501, at *7 (E.D. Tenn. Mar. 9,

2007) (citation and quotation omitted).

       Here, Ramsbottom’s negligence per se claim fails as a matter of law because, even

assuming every allegation that Ramsbottom has plead is true, she has not plead sufficient facts to

show a violation of either Tenn. Code Ann. §§ 39-13-506(C) or 39-13-532, which dooms her

Count IV as a matter of law.

       First, Ramsbottom has not plead – nor can she – that Ashton has been charged or convicted

of a violation of either Tenn. Code Ann. §§ 39-13-506(C) or 39-13-532. In the context of criminal

statutes, this Court has affirmed that the lack of a charge or a conviction may be a dispositive

basis to dismiss a negligence per se claim. In Ware v. Tow Pro Custom Towing & Hauling, Inc.,

a plaintiff alleged that a towing company was negligent per se by violating Tennessee’s criminal

prohibition of extortion codified at Tenn. Code Ann. § 39-14-112. No. 3:04-0528, 2007 WL

108885, at *7 (M.D. Tenn. Jan. 12, 2007), aff’d, 289 F. App'x 852 (6th Cir. 2008). In its summary

judgment motion, the defendant, a towing company, had argued that “because it has never been

adjudged guilty of the crime of extortion, it cannot be liable as alleged.” Id. Noting that

“Defendant has never been charged with or convicted of the crime of extortion,” the court found

that “Plaintiffs cannot establish the threshold element necessary to a claim of negligence per se,

i.e., that Defendant violated a statute or ordinance.” Id. Where, as here, the FAC has not alleged

that Ashton has been charged or convicted of a violation of either of the two statutes,

Ramsbottom’s negligence per se claim fails as a matter of law.

       Second, specifically with respect to Tenn. Code Ann. § 39-13-532 (Statutory Rape by an



                                                7
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 7 of 13 PageID #: 438
Authority Figure), Ramsbottom has failed to plead facts sufficient to meet one of its required

elements, namely that Ashton occupied “a position of trust, or had supervisory or disciplinary

power over the victim by virtue of the defendant’s legal, professional, or occupational status.” Id.

§ 39-13-532(3)(A).

       Although the Tennessee criminal code does not define a “position of trust,” Tennessee

courts have relied on principles of statutory construction to determine the meaning. The Court of

Criminal Appeals has provided the following guidance:

       Case law has addressed the abuse of a position of trust for the purpose of sentencing
       enhancement. See Tenn. Code Ann. § 40–35–114(16) (listing that the defendant
       abused a position of public or private trust as an enhancement factor that a trial
       court may apply in criminal sentencing). For example, our supreme court has
       explained that a “court must look to ‘the nature of the relationship,’ and whether
       that relationship ‘promoted confidence, reliability, or faith.’ A relationship which
       promotes confidence, reliability, or faith, usually includes a degree of
       vulnerability.” State v. Gutierrez, 5 S.W.3d 641, 645 (Tenn.1999) (quoting State v.
       Kissinger, 922 S.W.2d 482, 488 (Tenn.1996)). Notably, [t]he position of parent,
       step-parent, babysitter, teacher, coach are but a few obvious examples. The
       determination of the existence of a position of trust does not depend on the length
       or formality of the relationship, but upon the nature of the relationship. Thus, the
       court should look to see whether the offender formally or informally stood in a
       relationship to the victim that promoted confidence, reliability, or faith. Kissinger,
       922 S.W.2d at 488.

State v. McGrowder, No. M2013-01184-CCA-R3CD, 2014 WL 4723100, at *10 (Tenn. Crim.

App. Sept. 23, 2014) (internal citations and quotations omitted).

       Here, Ramsbottom has only alleged that Ashton “present[ed] himself as a friend and

mentor” by “offering his advice.” (FAC ¶ 82.) These conclusory and barebones allegations are

not sufficient to show either that Ashton occupied “a position of trust” or that Ashton “had

supervisory or disciplinary power over [Ramsbottom] by virtue of [his] legal, professional, or

occupational status.” Without more, such sparse allegations are not sufficient to show a violation

of Tenn. Code Ann. § 39-13-532 as a matter of law.

       This is especially true in light of the type of relationships that the statute is intended to

                                                 8
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 8 of 13 PageID #: 439
protect. The statute is intended to target those predatory individuals who abuse some special

relationship, such as a parent, step-parent, other relative, babysitter, teacher, or coach — not the

interactions between an artist and a fan. See, e.g., State v. Mason, No. E201900174CCAR3CD,

2020 WL 5015903, at *1 (Tenn. Crim. App. Aug. 25, 2020), appeal denied (Jan. 14, 2021)

(defendant was stepfather to minor victim); State v. Williams, No. W201800924CCAR3CD, 2020

WL 211546, at *1 (Tenn. Crim. App. Jan. 14, 2020), appeal denied (June 5, 2020) (defendant

was stepfather to minor victim); State v. Trammell, No. E201800382CCAR3CD, 2019 WL

6838028, at *1 (Tenn. Crim. App. Dec. 13, 2019), appeal denied (June 3, 2020) (defendant “was

like a dad” and had formerly had a relationship with the minor’s mother); State v. Mullinicks, No.

M201800233CCAR3CD, 2019 WL 3034495, at *1 (Tenn. Crim. App. July 11, 2019), appeal

denied (Oct. 11, 2019) (defendant was head coach of the minor victim’s basketball team); State

v. Pompa, No. M201600193CCAR3CD, 2017 WL 1014529, at *1 (Tenn. Crim. App. Mar. 15,

2017) (defendant and the minor victim’s mother were married); State v. Berkley, No.

W201500831CCAR3CD, 2016 WL 3006941, at *4 (Tenn. Crim. App. May 17, 2016) (defendant

was pastor at church minor victims attended); State v. Perry, No. E201501227CCAR3CD, 2016

WL 2901817, at *2 (Tenn. Crim. App. May 13, 2016) (defendant was described as a “close family

friend” whom the victim would spend holidays with and would spend weekends at his home);

State v. Grambling, No. E201400248CCAR3CD, 2015 WL 603193, at *4 (Tenn. Crim. App. Feb.

12, 2015) (defendant was biological father of minor victim); State v. McGrowder, No. M2013-

01184-CCA-R3CD, 2014 WL 4723100, at *10 (Tenn. Crim. App. Sept. 23, 2014) (defendant was

training supervisor of minor victim); State v. Russell, No. M2013-00166-CCA-R3CD, 2014 WL

1704953, at *1 (Tenn. Crim. App. Apr. 29, 2014) (defendant was romantically involved with

minor victim’s foster mother); State v. Fossett, No. W2012-00885-CCA-R3CD, 2013 WL



                                                 9
   Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 9 of 13 PageID #: 440
2456403, at *1 (Tenn. Crim. App. June 5, 2013) (defendant was romantically involved with minor

victim’s aunt); State v. Deunes-Cruz, No. M2011-00879-CCA-R3CD, 2013 WL 59341, at *1

(Tenn. Crim. App. Jan. 7, 2013) (defendant was stepfather to minor victim); State v. Holt, No.

E2010-02128-CCA-R3CD, 2012 WL 826523, at *1 (Tenn. Crim. App. Mar. 13, 2012) (defendant

was teacher’s assistant who taught the two minor victims); State v. McBurnett, No. M2011-

00384-CCA-R3-C, 2012 WL 426683, at *1 (Tenn. Crim. App. Jan. 27, 2012) (defendant was

stepfather to minor victim); State v. Collazo, No. M2009-02319-CCA-R3CD, 2011 WL 4529643,

at *1 (Tenn. Crim. App. Sept. 29, 2011) (defendant was uncle to minor victim); State v. Tyler,

No. M200901762CCAR3CD, 2011 WL 300145, at *1 (Tenn. Crim. App. Jan. 21, 2011)

(defendant was father to minor victim); State v. Kendall, No. E200801587CCAR3CD, 2009 WL

2382282, at *1 (Tenn. Crim. App. Aug. 4, 2009) (defendant was uncle to minor victim).

       Because Ramsbottom has not and cannot show a violation of the statutes in Count IV as

a matter of law, her negligence per se claim should be dismissed.

                                        CONCLUSION

       For the foregoing reasons, Ashton respectfully requests that the Court dismiss

Ramsbottom’s Count IV against him with prejudice.




                                               10
  Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 10 of 13 PageID #: 441
Dated: July 15, 2021               Respectfully Submitted,

                                   s/ Robert A. Peal
                                   Robert A. Peal (No. 25629)
                                   Mark W. Lenihan (No. 36286)
                                   Grace A. Fox (No. 37367)
                                   Sims|Funk, PLC
                                   3322 West End Ave, Suite 200
                                   Nashville, TN 37203
                                   (615) 292-9335
                                   (615) 649-8565 (fax)
                                   rpeal@simsfunk.com
                                   mlenihan@simsfunk.com
                                   gfox@simsfunk.com

                                   Kimberly S. Hodde
                                   Hodde & Associates
                                   40 Music Square East
                                   Nashville, TN 37203
                                   (615) 242-4200
                                   (615) 242-8115 (fax)
                                   kim.hodde@hoddelaw.com

                                   Mitchell Schuster
                                   Stacey M. Ashby
                                   Meister, Seelig & Fein, LLP
                                   125 Park Avenue, 7th Floor
                                   New York, NY 10017
                                   ms@msf-law.com
                                   sma@msf-law.com

                                   Counsel for Defendant Lorin Ashton, Amorphous
                                   Music, Inc., and Bassnectar Touring, Inc.




                                     11
  Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 11 of 13 PageID #: 442
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and exact copy of the foregoing was served on the

following counsel via the Court’s CM/ECF system on this 15th day of July, 2021:

Phillip H. Miller                              Russell B. Morgan
631 Woodland Street                            Jason C. Palmer
Nashville, TN 37206                            Rachel Sodée
(615) 356-2000                                 Bradley Arant Boult Cummings LLP
phillip@seriousinjury.com                      1600 Division Street
                                               Suite 700
Alexandria MacMaster                           P.O Box 340025
M. Stewart Ryan                                Nashville, TN 37203-0025
LAFFEY, BUCCI & KENT, LLP                      (615) 252-2311
1100 Ludlow Street                              (615) 252-6311 (fax)
Suite 300                                      rmorgan@bradley.com
Philadelphia, PA 19107                         jpalmer@bradley.com
(215) 399-9255                                 rsodee@bradley.com
amacmaster@lbk-law.com
sryan@lbk-law.com                              R. Scott McCullough
                                               McNabb, Bragorgos, Burgess & Sorin, PLLC
Brian Kent                                     81 Monroe Avenue
Laff, Whitesel, Conte & Saret, Ltd.            Sixth Floor
401 N. Michigan Avenue                         Memphis, TN 38103-5402
Suite 1700                                     (901) 924-0640
Chicago, IL 60611-4212                         (901) 624-0650 (fax)
(215) 399-9255                                 smccullough@mbbslaw.com
bkent@lbk-law.com
                                               Counsel for Defendant C3 Presents, L.L.C.
Counsel for Plaintiffs
Ashleigh D. Karnell                            Cynthia A. Sherwood
Paige Waldrop Mills                            Davis Fordham Griffin
Bass, Berry & Sims (Nashville Office)          Sherwood Boutique Litigation, PLC
150 Third Avenue South                         201 Fourth Avenue, N
Suite 2800                                     Suite 1130
Nashville, TN 37201                            Nashville, TN 37219
(615) 742-7914                                 (615) 873-5670
(615) 742-0453 (fax)                           (615) 873-5671 (fax)
ashleigh.karnell@bassberry.com                 cynthia@sherwoodlitigation.com
pmills@bassberry.com                           davis@sherwoodlitigation.com

Attorneys for Defendant Redlight Management, Attorneys for Defendants Gnarlos Industries,
Inc.                                         LLC and Carlos Donohue




                                             12
  Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 12 of 13 PageID #: 443
Bennett James Wills
Brian T. Boyd
Law Office of Brian T. Boyd
214 Overlook Cir.
Suite 275
Brentwood, TN 37027
(615) 861-1936
(615) 523-2595 (fax)
bennett@boydlegal.co
brian@boydlegal.co

Attorneys for Defendant Interactive Giving
Fund

                                                   s/ Robert A. Peal




                                             13
 Case 3:21-cv-00272 Document 68 Filed 07/15/21 Page 13 of 13 PageID #: 444
